WALKER, J.—
Objections, which set up the statute of limitations, and denied the justness of a claim against an insolvent estate, and which did not controvert the filing of the claim within due time, were made more than twelve months after the declaration of insolvency. Appellant’s motion to reject the objections, because they came too late, was overruled; and in overruling it, the court erred.
Sections 1853 and 1854 of the Code, when considered together, clearly prescribe, that claims against insolvent estates “must be allowed,” if not objected to within twelve months after the declaration of insolvency. The allowance of the claim, in the absence of am objection within the prescribed time, was a right of the creditor, which could not be affected by an understanding between the judge and the administrator, that objections might be made on the final settlement.
As it is not likely that the other questions presented by the bill of exceptions will again arise, it is not necessary that we should pass upon them.
The decree of the court below, rejecting the plaintiff’s claim, is reversed, and the cause remanded.